Citation Nr: 0506968	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.

By rating action of April 1985, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
the denial and of his appellate rights by letter of May 1985, 
but he did not appeal.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1999 rating action that 
denied service connection for schizophrenia on the grounds 
that new and material evidence to reopen the claim had not 
been received.  A Notice of Disagreement was received in 
January 2000, and a Statement of the Case (SOC) was issued in 
February 2000.  In a Substantive Appeal filed in February 
2000, the veteran requested a Board hearing at the RO.  

In June 2000, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  In June 2000, the veteran indicated that he 
wanted a hearing before a hearing officer at the RO.  In 
November 2000, the veteran and a friend testified during such 
a hearing; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in July 2001.  By letter 
of October 2001, the RO notified the veteran and his 
representative of a Board hearing that had been scheduled for 
him at the RO for a date in November.  The veteran failed to 
report for the hearing.

In May 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2001).  The Board notified the veteran and his 
representative of that development by letter of August 2002.  
Inasmuch as the provisions of section 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO were later held to be invalid (see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)), the Board remanded these 
matters to the RO in June 2003.  The RO issued an SSOC in 
August 2003, reflecting the continued denial of the claim.

In December 2003, the Board granted the appeal to the limited 
extent that it found that the veteran's claim for service 
connection for schizophrenia had been reopened on the basis 
of receipt of new and material evidence, and remanded the 
issue on the merits to the RO for further development of the 
evidence and initial adjudication.  A SSOC was issued in 
November 2004, reflecting the RO's continued denial of 
service connection for schizophrenia.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Schizophrenia was first manifested more than one year 
following the veteran's separation from military service, and 
there is no medical evidence or opinion showing a nexus 
between such disability and such service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 1999 RO letter, the December 1999 rating 
action, the February 2000 SOC, the May, June, and September 
2000 and March and May 2001 RO letters, the July 2001 SSOC, 
the October 2001, January and September 2002, and June 2003 
RO letters, the August 2003 SSOC, the November 2003 and 
January and April 2004 RO letters, and the November 2004 
SSOC, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit information and 
evidence.  

Additionally, the February 2000 SOC, March 2001 and September 
2002 RO letters, the August 2003 SSOC, the January 2004 RO 
letter, and the November 2004 SSOC variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 2001, 2002, 2003, and 2004 
documents specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
January 2004 RO letter specifically notified the veteran to 
furnish any medical reports that he had regarding the 
disability at issue.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim.  As indicated above, all four 
notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the December 1999 
rating action on appeal, inasmuch as the VCAA was not enacted 
until late 2000.  However, the Board finds that any lack of 
full, pre-adjudication notice in this case does not prejudice 
the veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1999 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's June 
2000 and June and December 2003 Remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim on the merits in November 2004 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive military, VA, and private medical records 
from the time of the veteran's military service to 2002.  As 
noted above, the veteran and a friend testified during a RO 
hearing in November 2000, and the veteran failed to report 
for a Board hearing scheduled at the RO in November 2001.  
Further, comprehensive records from the Social Security 
Administration (SSA) awarding the veteran disability benefits 
in 1985 and continuing those benefits in 1987, 1993, and 
2000, as well as the medical records underlying those 
determinations, have been obtained and associated with the 
veteran's claims file.  In a July 2001 contact report, the 
veteran reported to the RO that there were no additional 
medical records that it needed to obtain in connection with 
his claim.   

While, in January 2005, the veteran's representative 
requested another VA psychiatric examination of the veteran 
to obtain an opinion as to whether there is a nexus between 
his current schizophrenia and military service, the Board 
finds that no further examination is warranted in this case.  
As noted above, the Board remanded this case in December 2003 
to, among other things, arrange for the veteran to undergo VA 
psychiatric examination to obtain a nexus opinion.  The 
record shows that the RO properly notified the veteran and 
his representative by letters of April 2004 of the time and 
place of the scheduled VA examination and the consequences of 
not reporting.  The letters to the veteran were sent to the 
veteran at his address of record and were not returned by the 
Post Office as undeliverable; hence, notice of that 
examination is presumed.  He failed, without any stated good 
cause, to report for the examination.  The Board emphasizes 
that the duty to assist is not a one-way street, and the 
veteran must cooperate with the VA's attempts to assist him.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board also points out, as explained below, that there is 
no medical evidence whatsoever that relates the veteran's 
current schizophrenia to service.  Hence, the reflect 
reflects not even a prima facie case for service connection, 
and has no further obligation to obtain a medical opinion 
pursuant to section 5103A(d).  See Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curium).   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

The service medical records are negative for findings or 
diagnoses of any psychiatric disorder.  The veteran was 
psychiatrically normal on the March 1978 entrance examination 
and the August 1981 separation examination.  He voiced no 
psychiatric complaints associated with his April 1980 
complaints of gastritis-like symptoms and other stomach 
complaints, and there were no findings of either psychiatric 
or gastrointestinal pathology.  

Post service, the veteran was hospitalized at the Orangeburg 
Regional Hospital in July and August 1983 after ingesting 
poison in a suicide attempt.  He gave a nonspecific history 
of depression and psychosis.

In August 1983, the veteran was transferred to a VA hospital.  
At the time of discharge in October, the diagnoses included 
undifferentiated schizophrenia, dementia secondary to poison 
ingestion, and passive-dependent personality.  There were no 
comments or medical opinion linking the schizophrenia to the 
veteran's military service.

Following September 1985 psychiatric evaluation, R. 
Machowski, M.D., diagnosed chronic, undifferentiated 
schizophrenia.  There were no comments or medical opinion 
linking the schizophrenia to military service.

Of record is a September 1985 SSA decision awarding the 
veteran disability benefits from July 1984 due to residual 
schizophrenia.  Subsequent SSA decisions found the veteran 
entitled to continuing disability benefits due to 
schizophrenia in August 1987, October 1993, and February 
2000.  

In September 1986, the veteran was hospitalized at the 
Orangeburg Regional Hospital for chronic, paranoid 
schizophrenia.  There were no comments or medical opinion 
linking the schizophrenia to military service.

On July 1987 psychiatric evaluation, D. Jacobs, M.D., 
recorded the veteran's history of first having had difficulty 
with psychiatric problems in military service.  After 
examination, the diagnosis was paranoid schizophrenia.  Dr. 
Jacobs provided no comments or opinion linking the diagnosed 
disability to the veteran's military service.

Numerous post-service medical records from the Orangeburg 
Area Mental Health Center and the VA show continuing 
treatment and evaluation of the veteran for schizophrenia 
from 1989 to 2002.  These contain no comments or medical 
opinion linking the veteran's current schizophrenia to his 
military service.

In a January 2000 statement, P. Sheth, M.D., stated that the 
veteran had been treated for a schizoaffective disorder at 
the Orangeburg Area Mental Health Center since 1986.  The 
doctor offered no comments or no opinion linking the current 
psychiatric disorder to the veteran's military service.

During the November 2000 RO hearing, the veteran testified 
that he was treated for stomach complaints in service, and 
that he was first treated for mental problems post service 
when he attempted suicide.  The veteran's friend testified 
only to the veteran's current treatment.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in peacetime service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, no psychiatric disability was shown in service.  
The service medical records are completely negative for any 
complaints, findings or diagnoses of any psychiatric 
disorder.  The service medical records documenting the 
veteran's stomach complaints are negative for evidence of 
associated psychiatric symptoms.  

The Board also notes that the competent medical evidence does 
not establish a nexus between the veteran's currently-
diagnosed schizophrenia and any incident of his military 
service.  The first objective evidence of schizophrenia was 
in July 1983, over one-year post service.  However, those and 
subsequent records contain no competent medical opinion 
directly relating the veteran's schizophrenia to his military 
service.  

While the record contains the veteran's July 1987 post-
service history of first having had difficulty with 
psychiatric problems in military service, that history alone 
is not a reliable indicator of the onset of a psychosis in 
service.  As indicated above, such history is not supported 
objectively, as the veteran's service medical records are 
completely negative for findings or diagnoses of any 
psychiatric disorder.  In any event, the Board notes that the 
examiner on that occasion, Dr. Jacobs, rendered no medical 
opinion linking the current schizophrenia to the veteran's 
military service.  The veteran's own reported history of the 
onset of his schizophrenia, as reflected in records of his 
medical treatment, does not constitute competent evidence of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).

The record contains no other medical evidence linking any 
current schizophrenia to military service, to include the 
noted stomach complaints (as contended).  Although, in 2004, 
the Board and the RO attempted to arrange for the veteran to 
undergo VA psychiatric examination to obtain a medical 
opinion on that point, the veteran failed to report for the 
examination.  There is no other competent medical evidence or 
opinion to support the claim for service connection, and 
neither the veteran nor his representative has alluded to the 
existence of any such opinion.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether there is a medical relationship 
between a current psychiatric disability and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Under these circumstances, the Board determines that the 
claim for service connection for schizophrenia must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable..  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


